TO BE PUBLISHED

              oi5uptruir Court of TA
                              2014-SC-000708-KB


KENTUCKY BAR ASSOCIATION
                                                     DATE____4176=
                                                             -5   5-27      Cu


V.                           IN SUPREME COURT


JAMES NEAL
      NEAL TILSON                                                  RESPONDENT

                             OPINION AND ORDER

      Respondent, James Neal Tilson, whose last known bar roster address is

341 S. Second Avenue, Yuma, Arizona 85364, and whose KBA Member

Number is 87209, was admitted to the practice of law in the Commonwealth of

Kentucky in 1998. He is a member of the Arizona bar and has recently been

suspended from the practice of law there for numerous ethical violations. The

Kentucky Bar Association's Office of Bar Counsel has filed a petition for

reciprocal discipline under Supreme Court Rule 3.435, and has asked this

Court to require Tilson to show cause why identical reciprocal discipline

against him should not be imposed in Kentucky under Supreme Court Rule

3.435. This Court issued a show-cause order, but Tilson failed to file a

response.

      On October 17, 2014, the Supreme Court of Arizona entered an order

accepting discipline by consent suspending Respondent from the practice of

law in Arizona for three years. See In re Tilson, No. PDJ-2014-9047 (Oct. 17,
2014) (Order Accepting Agreement for Discipline by Consent as Modified). 1 The

court's order lays out the factUal basis for eleven disciplinary charges,

consisting largely of accepting fees and failing to do work on the cases. The

court also noted that Tilson has "voluntarily waived the right to an adjudicatory

hearing on all the charges" and that he had agreed to "be suspended from the

practice of law for three years, pay restitution in an amount specified in the

Agreement as to six of the charges, as a term of probation, participate in fee

arbitration regarding four of the charges, pay costs of this matter and other

terms as set forth in the Agreement." Id. at 1-2. The presiding judge in the

matter ultimately proposed modifying the agreement as to certain matters,

such as to include mandatory language and to allow an incarcerated former

client meaningful access to fee arbitration, and the modifications were

accepted. The agreement was otherwise accepted.

       Under Kentucky Supreme Court Rule 3.435(4), Tilson shall be subject to

identical discipline in the Commonwealth of Kentucky "unless [he] proves by

substantial evidence: (a) a lack of jurisdiction or fraud in the out-of-state

disciplinary proceeding, or (b) that the misconduct established warrants

substantially different discipline in this State." SCR 3.435(4)(a)-(b). The Arizona

order, as a "final adjudication in another jurisdiction that an attorney has been

guilty of misconduct[,] shall establish conclusively the misconduct for purposes

of a disciplinary proceeding in this State." SCR 3.435(4)(c).




       1 The decision and other documents in the case are available online at
http://www.azcourts.gov/Portals/101/2014/TilsonZIP.pdf.
                                           2
      Tilson has not shown cause why identical reciprocal discipline should

not be imposed. This Court sees no reason why Tilson should not be subjected

to identical discipline in this state.

      It is hereby ORDERED that:

       1.       The Kentucky Bar Association's petition for reciprocal discipline

                is GRANTED. Respondent, James Neal Tilson, is suspended

                from the practice of law in the Commonwealth of Kentucky for a

                period of three years.

      2.        As required by SCR 3.390, Tilson will, within 10 days after the

                issuance of this order of suspension from the practice of law for

                more than 60 days, notify, by letter duly placed with the United

                States Postal Service, all courts or other tribunals in which he

                has matters pending, and all of his clients of his inability to

                represent them and of the necessity and urgency of promptly

                retaining new counsel. Tilson shall simultaneously provide a

                copy of all such letters of notification to the Office of Bar

                Counsel. He shall immediately cancel any pending

                advertisements, to the extent possible, and shall terminate any

                advertising activity for the duration of the term of suspension.

      3.        As stated in SCR 3.390(a), this order shall take effect on the

                10th day following its entry. Tilson is instructed to promptly

                take all reasonable steps to protect the interests of his clients.

                He shall not during the term of suspension accept new clients or



                                          3
         collect unearned fees, and shall comply with the provisions of

         SCR 3.130-7.50(5).

4.        In accordance with SCR 3.450, Tilson is directed to pay any

         costs associated with these disciplinary proceedings against

         him, should there be any, and execution for such costs may

         issue from this Court upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: May 14, 2015.




                                 4